                                                             Case 2:20-cv-02291-DOC-KES Document 194 Filed 10/30/20 Page 1 of 5 Page ID #:3166




                                                                                  1    SPERTUS, LANDES & UMHOFER, LLP
                                                                                       Matthew Donald Umhofer (SBN 206607)
                                                                                  2    Elizabeth A. Mitchell (SBN 251139)
                                                                                       617 W. 7th Street, Suite 200
                                                                                  3    Los Angeles, California 90017
                                                                                       Telephone: (213) 205-6520
                                                                                  4    Facsimile: (213) 205-6521
                                                                                       mumhofer@spertuslaw.com
                                                                                  5    emitchell@spertuslaw.com
                                                                                  6
                                                                                       Attorneys for Plaintiffs
                                                                                  7
                                                                                  8                         UNITED STATES DISTRICT COURT
                                                                                  9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                  10
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                        LA ALLIANCE FOR HUMAN                     Case No. 2:20-cv-02291 DOC-KES
                                                                                  11    RIGHTS, an unincorporated
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                        association, JOSEPH BURK,
                                             LOS ANGELES, CA 90025




                                                                                  12    HARRY TASHDJIAN, KARYN                    PLAINTIFFS’ REQUEST FOR
                                                                                        PINSKY, CHARLES MALOW,                    CLARIFICATION
                                                                                  13    CHARLES VAN SCOY, GEORGE
                                                                                        FREM, GARY WHITTER, and
                                                                                  14    LEANDRO SUAREZ, individuals,
                                                                                  15                        Plaintiffs,
                                                                                  16          v.
                                                                                  17    CITY OF LOS ANGELES, a
                                                                                        municipal entity; COUNTY OF LOS
                                                                                  18    ANGELES, a municipal entity; and
                                                                                        DOES 1 through 200 inclusive,
                                                                                  19
                                                                                                            Defendants.
                                                                                  20
                                                                                  21
                                                                                  22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                                  23   ATTORNEYS OF RECORD:
                                                                                  24         Plaintiffs hereby submit the following request for clarification regarding
                                                                                  25   two issues: (i) status of Project Roomkey wind-down efforts and (ii) participation
                                                                                  26   of County services, particularly Department of Public Health, Department of
                                                                                  27
                                                                                  28
                                                                                                                        1
                                                                                                      PLAINTIFFS’ REQUEST FOR CLARIFICATION
                                                             Case 2:20-cv-02291-DOC-KES Document 194 Filed 10/30/20 Page 2 of 5 Page ID #:3167




                                                                                  1    Mental Health, and Department of Health Services in the outreach programs to
                                                                                  2    individuals within 500 feet of freeways.
                                                                                  3
                                                                                  4    Status of Project Roomkey Wind-Down
                                                                                  5           Plaintiffs applaud the effort to move the most vulnerable unhoused persons
                                                                                  6    into rented hotel and motel rooms during the pandemic to save lives and slow the
                                                                                  7    spread of this deadly virus. This concept was raised at the first hearing held in
                                                                                  8    this matter, before it even had a name at the state-level. However, one of the
                                                                                  9    greatest concerns has always been what would happen to Project Roomkey
                                                                                  10   participants when the project winds down, either due to dwindling funds or
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   dwindling need. From very early on, the Court and parties have been assured that
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       Project Roomkey residents will not be returned to the street and instead will be
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   offered permanent housing, shelter beds, or other accommodation as appropriate.
                                                                                  14          However, Plaintiffs have recently received information that suggests that
                                                                                  15   the residents of certain hotels and motels that are exiting Project Roomkey are
                                                                                  16   not being offered alternate shelter or housing arrangements. Furthermore in a
                                                                                  17   recent Los Angeles Times article noted confusion and strain with service
                                                                                  18   providers and LAHSA finding shelter for both those exiting Project Roomkey
                                                                                  19   and those camping near freeways. 1 Yet at the last hearing LAHSA Executive
                                                                                  20   Director Heidi Marston testified that LAHSA could do both and that the money
                                                                                  21   was there to “do it all.” 2
                                                                                  22          While Plaintiffs have not been able to verify the accuracy of the
                                                                                  23   information concerning the failure to place individuals who leave Project
                                                                                  24
                                                                                  25
                                                                                              1
                                                                                                Benjamin Oreskes, Chaos and confusion as judge pushes plan to clear
                                                                                  26   homeless camps from near freeways (October 23, 2020),
                                                                                       https://www.latimes.com/homeless-housing/story/2020-10-23/judge-efforts-
                                                                                  27   bolster-complicate-homeless-housing
                                                                                              2
                                                                                  28              Transcript of Hearing September 17, 2020, 161:11-163:5
                                                                                                                                2
                                                                                                        PLAINTIFFS’ REQUEST FOR CLARIFICATION
                                                             Case 2:20-cv-02291-DOC-KES Document 194 Filed 10/30/20 Page 3 of 5 Page ID #:3168




                                                                                  1    Roomkey, Plaintiffs seek assurance that in fact no hotel or motel will be
                                                                                  2    eliminated or reduced from the program without ensuring that each resident
                                                                                  3    is released only to appropriate housing or shelter. It would be both
                                                                                  4    counterproductive and cruel if any Project Roomkey residents are forced to return
                                                                                  5    to the streets after months of shelter and services, and Plaintiffs are prepared to
                                                                                  6    seek court intervention to prevent that outcome.
                                                                                  7          In the same vein, Plaintiffs seek clarification about the use of the 6,700
                                                                                  8    beds created as part of the agreement between the City and the County. It is
                                                                                  9    Plaintiffs’ understanding that there are approximately 3,000 individuals within
                                                                                  10   the City of Los Angeles living within 500 feet of freeways. 3 It has always been
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   Plaintiffs’ understanding that the remaining 3,700 beds were intended to be used
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       to assist with Project Roomkey exits, pursuant to the Term Sheet (Docket 136)
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   and MOU (Docket 185-1). As Project Roomkey winds down, Plaintiffs seek
                                                                                  14   clarification of the City and County’s intentions concerning these additional
                                                                                  15   3,700 of beds, and whether they are to be available to assist with Project
                                                                                  16   Roomkey exits. If not, Plaintiffs seek clarification regarding the intended use of
                                                                                  17   these additional beds.
                                                                                  18         Finally, Plaintiffs request clarification regarding LAHSA’s Covid-19
                                                                                  19   Recovery plan. It is Plaintiffs understanding that as part of the proposed Covid-
                                                                                  20   19 recovery plan, LAHSA intends to “Rapidly House 15,000 of the Most
                                                                                  21   Vulnerable People”, including through “Permanent Supportive Housing )(PSH)
                                                                                  22   matching, Rapid Re-housing (RRH), Problem-Solving and other interventions.” 4
                                                                                  23   Importantly, the first enumerated point on the Recovery Plan Framework is “No
                                                                                  24
                                                                                  25
                                                                                             3
                                                                                             See Transcript of Hearing May 15, 2020, 5:4-14; City’s Report re Plan in
                                                                                  26   Response to Court’s Order, May 19, 2020, p. 2, 7-8
                                                                                             4
                                                                                  27           Heidi Marston, LAHSA COVID-19 Recovery Plan Report (June 23,
                                                                                       2020), https://www.lahsa.org/documents?id=4579-lahsa-covid-19-recovery-plan-
                                                                                  28   report
                                                                                                                             3
                                                                                                       PLAINTIFFS’ REQUEST FOR CLARIFICATION
                                                             Case 2:20-cv-02291-DOC-KES Document 194 Filed 10/30/20 Page 4 of 5 Page ID #:3169




                                                                                  1    Returns from COVID-19 Response to the Street: Anyone sheltered through
                                                                                  2    project Roomkey or any of the other COVID-response interim housing should
                                                                                  3    not exit back to unsheltered homelessness.” Id. p. 2. It is Plaintiffs’
                                                                                  4    understanding that the Plan has been partially funded, with enough for housing
                                                                                  5    for “at least 4,900 of the most vulnerable.” 5 Plaintiffs request clarity about
                                                                                  6    LAHSA’s Covid-19 Recovery Plan and the utilization of these funds for
                                                                                  7    Project Roomkey exits.
                                                                                  8
                                                                                  9    Participation of County Services in the Freeway Program
                                                                                  10         Councilmember Blumenfield recently presided over a massively successful
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   14-day outreach program which provided shelter to each person living within 500
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       feet of the freeways in Council District 3. Approximately 60 people were
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   provided with shelter in accordance with the City and County Memorandum of
                                                                                  14   Understanding, and there was no need for any enforcement action.
                                                                                  15         Tragically, a single individual remained who was by all appearances
                                                                                  16   gravely mentally ill, yet no help was immediately provided by the County
                                                                                  17   Department of Mental Health (DMH). It is unclear why there were insufficient
                                                                                  18   DMH personnel to assist, and it is unclear why additional personal from
                                                                                  19   Department of Public Health (DPH) or Department of Health Services (DHS)
                                                                                  20   were not present given the significant health issues involved. It is Plaintiffs’
                                                                                  21   view that outreach and sheltering programs will only be successful if the County
                                                                                  22   provides the services which they are not only required to provide under the law,
                                                                                  23   but are necessary to the success of the Agreement reached by the City and
                                                                                  24   County over the summer.
                                                                                  25
                                                                                  26
                                                                                       5
                                                                                  27     LAHSA Begins Transition From Project Roomkey to Covid-19 Recovery Plan
                                                                                       (September 22, 2020), https://www.lahsa.org/news?article=755-lahsa-begins-
                                                                                  28   transition-from-project-roomkey-to-covid-19-recovery-plan.
                                                                                                                              4
                                                                                                      PLAINTIFFS’ REQUEST FOR CLARIFICATION
                                                             Case 2:20-cv-02291-DOC-KES Document 194 Filed 10/30/20 Page 5 of 5 Page ID #:3170




                                                                                  1          There may be some confusion within the County regarding its critical
                                                                                  2    participation in the effort to shelter those individuals who fall within the ambit of
                                                                                  3    the MOU, specifically including “people experiencing homelessness (“PEH”)
                                                                                  4    living within 500 feet of freeway overpasses, underpasses and ramps within the
                                                                                  5    City of Los Angeles.” (Memorandum of Understanding, Docket 185-1, p.1.)
                                                                                  6    Plaintiffs are informed and believe that the Los Angeles County Director of the
                                                                                  7    Office of Homeless Initiative, Phil Ansell, directed Heidi Marston and several
                                                                                  8    County officials within DHS, DMH, and DPH that the County has not agreed to
                                                                                  9    participation in the enforcement of freeway-camping restrictions or “redirection”
                                                                                  10   of existing interim or permanent housing resources from other people
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11   experiencing homelessness to people living near freeways. However, it is
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       Plaintiffs understanding that no “redirection” would be necessary, and there are
                                             LOS ANGELES, CA 90025




                                                                                  12
                                                                                  13   sufficient resources to conduct both. Plaintiffs are informed and believe Mr.
                                                                                  14   Ansell also noted that Judge Carter has no authority to direct the work of County
                                                                                  15   staff. It is Plaintiffs’ understanding that County and City have both consented,
                                                                                  16   and indeed requested, that Judge Carter supervise the implementation of the
                                                                                  17   Agreement.
                                                                                  18         Plaintiffs request clarification regarding the role the County, and in
                                                                                  19   particular the County services including DMH, DPH, and DHS, intends to
                                                                                  20   take regarding implementation of these outreach and sheltering programs.
                                                                                  21
                                                                                  22   Respectfully submitted,
                                                                                  23
                                                                                  24   Dated: October 30, 2020                /s/ Elizabeth A. Mitchell
                                                                                                                              SPERTUS, LANDES & UMHOFER, LLP
                                                                                  25                                          Matthew Donald Umhofer (SBN 206607)
                                                                                                                              Elizabeth A. Mitchell (SBN 251139)
                                                                                  26
                                                                                                                              Attorneys for Plaintiffs
                                                                                  27
                                                                                  28
                                                                                                                        5
                                                                                                      PLAINTIFFS’ REQUEST FOR CLARIFICATION
